Case 2:20-cv-19047-JXN-ESK Document 46 Filed 08/02/21 Page 1 of 10 PagelD: 1686

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

SMITH & WESSON BRANDS, INC., et al,
Civil Action No. 20-19047 (IXN) (ESI)
Plaintiffs,
v : OPINION
GURBIR S. GREWAL, et al

Defendants.

 

NEALS, District Judge:

THIS MATTER comes before the Court on two motions: (1) a motion by Defendants
Gurbir S. Grewal (“Attorney General’) and New Jersey Division of Consumer Affairs
(collectively, “Defendants”) to dismiss the Amended Complaint [ECF No. 17] pursuant to Federal
Rules of Civil Procedure 12(b)(1) and 12(b)(6), and based upon the abstention principles set forth
by the United States Supreme Court in Younger v. Harris, 401 U.S. 37 (1971), and subsequent
cases; and (2) a motion for an order to show cause for a temporary restraining order and
preliminary injunction by Plaintiffs Smith & Wesson Brands, Inc,, Smith & Wesson Sales
Company, and Smith & Wesson Inc. (collectively, “Plaintiffs” or “Smith & Wesson”), [ECF No.
41]. Having heard oral argument and in consideration of the parties’ submissions, for the reasons
set forth below and, on the record, Defendants’ Motion to Dismiss [ECF No, 29] is GRANTED
and Plaintiffs’ Motion for an Order to Show Cause for a temporary restraining order and

preliminary injunction [ECF No. 41] is DENIED.
Case 2:20-cv-19047-JXN-ESK Document 46 Filed 08/02/21 Page 2 of 10 PagelD: 1687

L BACKGROUND

The Court writes primarily for the parties who are familiar with the factual and procedural
history in this case.!- On October 13, 2020, the New J ersey Attorney General, Gurbir S. Grewal,
served a subpoena duces fecum on Defendants Smith & Wesson. Amended Complaint “Am.
Compl.”), ECF No. 17 § 65. The subpoena requests, among other things, copies of all
[aldvertisements for [Smith & Wesson] [mJerchandise that are or were available or accessible in
New Jersey [cjoncerning home safety, concealed carry, personal protection, personal defense,
personal safety, or home defense benefits of a [fJiream.” Am. Compl., 1 74. The subpoena also
seeks documents relating to tests conducted regarding claims of advertisement. Jd.

The subpoena had a November 13, 2020 return date, which Defendants extended to
December 14, 2020, at Smith & Wesson’s request. Am. Compl., Ex. 1 at 54, Ex. 2 at 72. On
December 14, 2020, in lieu of document production, Smith & Wesson responded in writing to
Defendants, raising various constitutional objections to the document demands. Jd. The following
day, on December 15, 2020, Smith & Wesson initiated this lawsuit, wherein they similarly asserted
constitutional objections to the subpoena. Complaint, ECF No. 1,

On February 12, 2021, Defendants commenced a summary action to enforce the subpoena
in New Jersey Superior Court, asking the state court to direct production of the subpoenaed
documents and to issue any other appropriate relief under the New Jersey Consumer Fraud Act
(CFA” or “Act”), Am. Compl, 127. Plaintiffs filed a response and cross-motion, again
asserting constitutional challenges to the subpoena and the enforcement action. Scheideman Decl.,

Ex. 6, ECF No. 41-8.

 

' Fora fuller recitation of the facts and procedural history, please see the Honorable Jodi Lee Alper,
J.S.C. Opinion and Order filed on June 30, 2021, ECF No. 41-13.

2
Case 2:20-cv-19047-JXN-ESK Document 46 Filed 08/02/21 Page 3 of 10 PagelD: 1688

On March 10, 2021, Smith & Wesson filed their Amended Complaint that reasserted
substantially all the claims from the initial Complaint, added First Amendment claims and included
claims that the subpoena enforcement action was filed in state court as “retaliation” for the filing
of this federal case. Am. Compl., { 133. Shortly thereafter, on April 26, 2021, Defendants moved
to dismiss this federal action pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)\(6)

and based upon the abstention principles set forth by the United States Supreme Court in Younger,
401 U.S. at 91. Brief on Behalf of Defendants’ Motion to Dismiss (“Defs.’ Br.”), ECF No. 29-1.

On May 27, 2021, the parties appeared for oral argument in the Superior Court action
before the Honorable Jodi Lee Alper, J.S.C. On June 30, 2021, Judge Alper issued an opinion and
order granting Defendants’ motion to enforce the subpoena and denying Smith & Wesson’s
motions to dismiss, stay or quash the subpoena. See Jodi Lee Alper, J.S.C, Opinion and Order
(“Superior Court Op.”), ECF No. 41-13.7 In rejecting Smith & Wesson’s constitutional arguments,
Judge Alper explained that the subpoena was valid on its face and “neither bans speech nor does
it ‘directly regulate the content, time, place, or manner of expression.’” /d. at 14, 15 (citation
omitted), In the court’s order, Judge Alper directed Smith & Wesson to respond fully to the
subpoena within thirty days. /d, at 2.

Following the entry of Judge Alper’s order, Smith & Wesson filed a motion with the
Superior Court to stay the state trial court’s June 30, 2021 order pending Plaintiffs’ appeal of the
order. Following a hearing on the matter, Smith & Wesson’s motion was denied, See Scheideman
Decl., Ex. 14, ECF No. 41-16. On July 22, 2021, Smith & Wesson filed an application with the

New Jersey Appellate Division to file an emergent motion to stay the June 30, 2021 Order pending

 

* For the sake of clarity, when citing to the Superior Court Opinion, the Court cites to the page
numbers listed in the ECF header.
Case 2:20-cv-19047-JXN-ESK Document 46 Filed 08/02/21 Page 4 of 10 PagelD: 1689

an appeal, Scheideman Decl, Ex. 16, ECF No. 41-18. The Appellate Division granted the
application, set a briefing schedule, and issued an interim stay the same day. Scheideman Decl.,
Ex. 17, ECF No. 41-19. On July 29, 2021, the Appellate Division denied Plaintiffs’ motion to stay
execution of the state trial court’s June 30, 2021 Order. Scheideman Decl., Ex. 30, ECF No. 41-
32.

On July 30, 2021, Smith & Wesson, by way of an order to show cause, filed a motion for
a temporary restraining order and preliminary injunction in the instant action. ECF No. 41, Smith
& Wesson’s current motion requests that this Court stay enforcement of the New Jersey Superior
Court of Defendants’ October 13, 2020 administrative subpoena until the threshold questions of
its constitutionality are resolved by this Court. Jd at 1. Smith & Wesson argues that Plaintiffs
will suffer irreparable harm by having its fundamental constitutional rights violated if production
proceeds. Jd,

II. LEGAL STANDARD

Defendants move to dismiss Plaintiffs’ Amended Complaint for lack of subject-matter
jurisdiction under Federal Rule of Civil Procedure 12(b)(1) and for failure to state a claim under
Rule 12(b)(6). “When a motion under Rule 12 is based on more than one ground, the court should
consider the 12(b)(1) challenge first because if it must dismiss the complaint for lack of subject
matter jurisdiction, all other defenses and objections become moot.” Dickerson v. Bank of Aim.,
N.A., CIV. No. 12-03922 (RBK), 2013 WL 1163483, at *1 (D.N.J. Mar. 19, 2013) (citing Jn re
Corestates Trust Fee Litig., 837 F. Supp. 104, 105 CE.D. Pa. 1993)). Because the Court finds that
Younger abstention applies and requires dismissal, it will not recite the Rule 12(b)(6) standard.

A district court may treat a party’s motion to dismiss for lack of subject-matter jurisdiction

under Rule 12(b)(1) as either a facial or factual challenge to the court’s jurisdiction. Gould Elecs.,
Case 2:20-cv-19047-JXN-ESK Document 46 Filed 08/02/21 Page 5 of 10 PagelD: 1690

inc. v. United States, 220 F.3d 169, 176 (3d Cir, 2000). “In reviewing a facial attack, the court
must only consider the allegations of the complaint and documents referenced therein and attached
thereto, in the light most favorable to the plaintiff.” Jd. (citing PBGC v. White, 998 F.2d 1192,
1196 Gd Cir. 1993)), “In reviewing a factual attack, the court may consider evidence outside the
pleadings.” Jd. (citing Gotha v. United States, 115 F.3d 176, 178-79 (3d Cir. 1997)); see United
States ex rel. Atkinson v. Pa. Shipbuilding Co, 473 F.3d 506, 514 (3d Cir, 2007), A district court
has “substantial authority” to “weigh the evidence and satisfy itself as to the existence of its power
to hear the case.” Mortensen v. First Fed. Sav, & Loan Ass'n, 549 F.2d 884, 891 (3d Cir, 1977),
“[N]o presumptive truthfulness attaches to plaintiff’s allegations, and the existence of disputed
material facts will not preclude the trial court from evaluating for itself the metits of jurisdictional
claims.” ld.

Although courts generally treat a pre-answer motion under Rule 12(b)(1) as a facial
challenge, see Cardio—Med. Assoc., Ltd. v. Crozer—Chester Med. Ctr., 721 F.2d 68, 75 (3d Cir.
1983), a “factual challenge under Rule 12(b)(1) may be made prior to service of an answer” if the
defendant contests the plaintiff's allegations. Knauss v. United States DOJ, No. 10-26-36, 2010
US. Dist. LEXIS 108603, at *6 (E.D. Pa, Oct. 7, 2010) (citing Berardi v. Swanson Mem’l Lodge
No. 48 of Fraternal Order of Police, 920 F.2d 198, 200 (3d Cir. 1990)}. When a defendant raises
a factual challenge to jurisdiction, the plaintiff bears the burden of establishing jurisdiction. Gould
Elecs, Inc,, 220 F.3d at 176-77,

I. DISCUSSION
A. Younger Abstention
Smith & Wesson seeks entry of a temporary restraining order and a preliminary injunction

staying the execution of the New Jersey Superior Court’s July 30, 2021 Order. Pls. Br., ECF No.
Case 2:20-cv-19047-JXN-ESK Document 46 Filed 08/02/21 Page 6 of 10 PagelD: 1691

41-1, Defendants argue that this Court should abstain from exercising jurisdiction in this action
under Younger for multiple reasons, including that the subpoena-enforcement action involves
orders in the furtherance of state court judicial function. Defs.’ Br., ECF No. 29-1 at 12-13, 16.
The Court agrees and will dismiss Plaintiffs’ Amended Complaint.

The Younger abstention doctrine gives a federal court the “discretion to abstain from
exercising jurisdiction over a particular claim where resolution of that claim in federal court would
offend the principles of comity by interfering with an ongoing state proceeding,” Addiction
Specialists, Inc. v. Twp. af Hampton, 411 F.3d 399, 408 (3d Cir. 2005) (citing Younger v. Harris,
401 U.S. 37 (1971)). “[A]bstention rarely should be invoked,” Ankenbrandt v. Richards, 504 U.S,
689, 705 (1992), however, and is only appropriate “in a few carefully defined situations.”
Gwynedd Properties, Inc. vy. Lower Gwynedd Twp., 970 F.2d 1195, 1199 (3d Cir. 1992), Younger
abstention is only appropriate where the following three requirements are satisfied: (1) there are
ongoing state proceedings that are judicial in nature; (2) the state proceedings implicate important
state interests; and (3) the state proceedings afford an adequate opportunity to raise the federal
claims, Jd, at 1200 (citing Middlesex County Ethics Conm. vy. Garden State Bar Ass'n, 457 U.S.
423, 432 (1982); Schall v, Joyce, 885 F.2d 101, 106 (3d Cir. 1989)),

In Sprint Conms., Inc. v. Jacobs, 571 U.S, 69 (013), the Supreme Court “narrowed
Younger ’'s domain.” Malhan y, Sec’y of ULS. Dep’t of State, 938 F.3d 453, 462 (3d Cir. 2019).
Consequently, a court must first determine whether the parallel state action falls within one of
“three exceptional categories”: (1) criminal prosecutions, (2) “certain civil enforcement
proceedings,” and (3) “civil proceedings involving certain orders uniquely in furtherance of the

state courts’ ability to perform their judicial functions.” Sprint, 571 U.S. at 78.
Case 2:20-cv-19047-JXN-ESK Document 46 Filed 08/02/21 Page 7 of 10 PagelD: 1692

To determine whether the Younger abstention applies, the Court will first analyze
Defendants’ contentions to determine whether the parties’ state court action falls into one of the
three exceptional categories described in Sprint. Then the Court will assess whether Defendants
meet the Adiddlesex factors.

Civil Proceedings Involving Certain Orders Uniquely in Furtherance
of the State Courts’ Ability to Perform their Judicial Functions

 

Defendants contend that “this Court should find the subpoena-enforcement action in New
Jersey Superior Court involves ‘certain orders uniquely in furtherance of the state courts’ ability
to perform their judicial functions’—in particular, the ability to enforce state subpoenas.” Defs.’
Br. at 16 (citation omitted), Defendants further contend that “[b]ecause the State and its courts
have critical interests in ensuring subpoena compliance, the State’s motion in state court to enforce
a subpoena ‘requires [the court] to abstain under the third category of the Younger Doctrine[.]?”
id. at 17 (citations omitted). In opposition, Smith & Wesson argues that Younger abstention does
not apply because “no . .. ‘unique’ order has issued in this case, let alone an order on the motion
to compel,” Pls.’ Br, at 9, ECF No. 30,

As an initial matter, following the filing of the parties’ submissions in connection with the
Motion to Dismiss, the New Jersey Superior Court and Appellate Division have issued multiple
opinions and orders in the subpoena-enforcement action. See Superior Court Op. ECF No. 41-
13; see also Scheideman Decl., Ex. 30, ECF No. 41-32. Thus, Smith & Wesson’s argument
regarding this step of the Younger abstention analysis is moot.

This Court must determine whether ruling on Plaintiffs’ application for a preliminary
injunction and temporary restraining order would improperly interfere with the state court’s
“contempt process,” and that “court’s ability to perform its judicial functions.” Sprint, 571 U.S.

at 78; Juidice v. Vail, 430 U.S. 327, 97 S.Ct. 1211, 51 L.Ed.2d 376 (1977), The CFA authorizes
Case 2:20-cv-19047-JXN-ESK Document 46 Filed 08/02/21 Page 8 of 10 PagelD: 1693

the New Jersey Superior Court to compel compliance with a subpoena issued by the Attorney
General and adjudge persons in contempt of court. See N.J. Stat. Ann. § 56:8-6. Following full
briefing and oral argument on the parties’ disputes raised in the subpoena-enforcement action,
which included Smith and Wesson’s constitutional arguments, the Superior Court exercised its
authority under the CFA and issued an order denying Smith and Wesson’s motions and ditecting
Smith & Wesson to comply with the Attorney General’s subpoena. Superior Court Op., ECF No,
41-13 at 2; 41-14 at23 Smith & Wesson now calls on this.Court to enjoin the ongoing state court
litigation. ECF No. 41. A federal injunction in this case would not only interfere with the
execution of the state court’s judgment, but also interfere with the very process by which that
judgment was obtained. Because this federal action would improperly interfere with “civil
proceedings involving certain orders uniquely in furtherance of the state courts’ ability to perform
their judicial function,” the Court finds that an “exceptional circumstance” exists to justify this
Court’s decision to exercise Younger abstention.’ Sprint, 571 U.S. at 78; see also Juidice, 430
U.S. 327 (holding that a federal court should have abstained from adjudicating a challenge to a
state’s contempt process).

Middlesex Factors

 

Having determined that the state court proceeding is exceptional, the Court will now assess
whether the Middlesex factors are met. See Greco v. Grewal, Civ, No. 3:19-19145 (BRM) (TIB),

2020 WL 7334194, at *7 (D.N.J. Dec. 11, 2020); see also Middlesex Cnty, Ethics Conn. v. Garden

 

3 Plaintiffs subsequently appealed that order to the New Jersey Appellate Division which was
denied on July 29, 2021. See Scheideman Decl., Ex. 30, ECF No, 41-32.

“ Because the Court finds that an exceptional circumstance exists to abstain from exercising
jurisdiction under category three of Younger, the Court need not address Defendants’ contention
that the subpoena-enforcement action is a qualifying civil enforcement proceeding, See Defs.’ Br.
at 13.
Case 2:20-cv-19047-JXN-ESK Document 46 Filed 08/02/21 Page 9 of 10 PagelD: 1694

State Bar Ass’n, 457 U.S. 423, 432 (1982). These factors require this Court to consider the
following: (1) whether there is an ongoing judicial proceeding; (2) whether an important state
interest is implicated in the state proceeding; and (3) whether the state proceedings provide an
adequate opportunity to present constitutional arguments. PDN N., Inc. v. Comm’r New Jersey
Dep't of Lab, & Workforce Dev., 978 F.3d 871, 879 (3d Cir, 2020) (citing Middlesex, 457 U.S. at
432),

Here, all three factors are met. First, the subpoena-enforcement action is “ongoing” as it
is still being litigated in New Jersey State Courts. See ECF No. 41-1 at 12 (Smith & Wesson is
applying to the New Jersey Supreme Court for a stay”). Second, the state litigation involves a
challenge to the state’s contempt process, which authorizes courts to adjudge persons in contempt
of court who fail to comply with a subpoena issued by the state’s Attorney General, See Superior

Court Op., ECF No. 41-13 at 10 (“This case involves state interests that overcome the
consideration of comity raised by the first-filed rule.”) (emphasis added), Third, there is nothing
that precludes Smith and Wesson from raising their constitutional concerns in the New Jersey state
courts, as evidenced by their multiple state court filings before the New Jersey Superior Court,
Appellate Division and Supreme Court. See Scheideman Decl., Ex. 6, ECF No, 41-8; Id., Ex, 16,
ECF No. 41-18; see also Pls,’ Br. at 12 (“Smith & Wesson is applying to the New Jersey Supreme
Court for a stay’). This Court is confident that the state court can “fairly and fully adjudicatfe] the
federal issues before it.” Kugler v. Helfant, 421 U.S. 117, 124-25 (1975). Therefore, this Court
must follow the dictates of Younger and its progeny and abstain from reaching the merits of
Plaintiffs’ claims,

Motion for an Order to Show Cause
Case 2:20-cv-19047-JXN-ESK Document 46 Filed 08/02/21 Page 10 of 10 PagelD: 1695

Because the Court abstains from exercising jurisdiction based on Younger, Smith &
Wesson’s motion for an order to show cause for a temporary restraining order and preliminary
injunction is denied. The Court declines to consider the merits of Smith & Wesson’s motion, See,
e.g., Luellen v, Luellen, Civ. No. 12-496, 2013 WL 1182958, at *5 n.9 (W.D, Pa. Mar. 21, 2013)
(denying motion for preliminary injunction where-complaint is dismissed in its entirety).

IV. CONCLUSION

For the reasons discussed herein, Defendants’ Motion to Dismiss [ECF No. 29] is
GRANTED. Plaintiffs’ Amended Complaint [ECF No. 17| is DISMISSED WITHOUT
PREJUDICE! Plaintiffs’ Motion for an Order to Show Cause for a temporary restraining order
and preliminary injunction [ECF No, 41] is DENIED. Plaintiffs’ request to stay the Court’s Order

pending an appeal is DENIED. An Appropriate order will follow.

 

DATED: August 2, 2021

 

 

> The Third Circuit has clarified when there is no merits-based decision, dismissal of a federal case
“does not implicate claim preclusion or otherwise prevent [a plaintiff] from returning to federal
court if [their] ongoing state prosecution concludes without a resolution of [their] federal claims.”
Eldakroury vy. Attorney Gen. of New Jersey, 601 F. App’x 156, 158 (3d Cir. 2015). “Such a non-
merits dismissal is by definition without prejudice.” Id. (citing Semtek Int'l Inc. v. Lockheed
Martin Corp., 531 U.S. 497, 505-06 (2001)). As the Court has not made a merits-based decision
here, it will dismiss Plaintiffs’ Complaint without prejudice. See Zahl v. Warhaftig, 655 F. App'x
66, 70-71 3d Cir. 2016) (stating District Court's finding that Younger abstention operated as a
dismissal with prejudice was “incorrect” and an “overly broad reading of our Younger abstention
precedent”).

10
